DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,704,102 (“Guthery”) in view of  U.S. Publication No. 2013/0060211 (“Adams”), and U.S. Publication No. 2018/0360365 (“Rai”).
Regarding Claim 1, Guthery discloses bladder irrigation system (Fig. 1) comprising: 
A catheter (1) having an elongate tubular body (5) positionable within a bladder of a patient (8; see Fig., 5, 6), and having formed therein an inflow lumen (30) for supplying an irrigant (see 4) to the patient’s bladder, and an outflow lumen (10) for draining an effluent from the patient’s bladder (see 3);
A flow varying mechanism (see valve(s) 35 – Fig. 2) structured to vary a flow of the irrigant to the patient’s bladder (e.g. “[t]he irrigation valve assembly 35 includes a valve 39 having an open position and a closed position. When the valve 39 is in the closed position thereof, the irrigation lumen 30 is effectively blocked to prevent the introduction of irrigant fluid into the bladder. When the valve 39 is in the open position therein, the irrigation lumen is open to allow the flow of irrigant into the bladder 8).
Guthery discloses the invention substantially as claimed except that the system includes sensor(s), a flow discrepancy mechanism, and a control device to collectively permit control of the flow varying mechanism. Rather Guthery appears to only explicitly contemplate manual operation of the device and fails to disclose the use of any sensor input/feedback – but it has been held that automating a previous manual activity is a customary and desirable process, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
For example, Rai discloses a related bladder irrigation system (100, 200, 300, 400, 500) comprising a catheter (100) configured to introduce (via 102, 114) an irrigant into the bladder as well as permit removal/drainage of an effluent (via 104, 114) from the bladder. Rai discloses a flow varying mechanism (i.e. an flow regulation valve – see Par. 66, see e.g. the “occlusion unit” 400 and/or a controllable/adjustable pump – Par. 67) which is controlled via an actuator (i.e. piston/cam 402) which is provided with automated control from a control device (servo motor 406 and gearing 404 in responsive communication to the controller 504) responsive to sensor(s) (e.g. pressure sensors 300 and flow rate sensors 502) providing feedback (see Par. 47-60 and 66-69) – the sensors including an inflow sensor (502) to sense an inflow rate property of irrigant in the inflow lumen (i.e. the “flow of irrigant 516 to the catheter 100 (and by extension, into a patient)”) – the feedback being useful for determining a flow discrepancy, particularly those which result in pressure changes of the bladder such as occlusions (Par. 47, 54, 57, 59 – i.e. an obstruction in the outflow lumen will present with an increase in pressure responsive to additional irrigant flow with unmatched effluent flow, while an obstruction in the irrigant lumen will present with a decrease in pressure responsive to additional effluent flow with unmatched irrigant flow, whereby such pressure changes – indicative of flow discrepancies – can be increased, reduced, or shut-off depending upon the necessary corrective action – Par. 35, 84).
Relatedly, Adams discloses that it is known in bladder irrigation systems (Fig. 1) to adjust irrigant flow (Par. 4, 12) and utilize a controller (1) to monitor/sense the input flow rate of irrigant to the patient’s bladder and an output flow rate of effluent from the patient’s bladder via sensing arrangements (Par. 12, 22) in order to determine a flow discrepancy by the controller and output a flow varying control signal responsive to the flow discrepancy to vary a flow control state of a flow varying mechanism (Par. 12, 22, 42 – RE: “[t]he output flow rate can also be monitored by a similar device to alert personnel that inflow of solution is exceeding outflow of solution”, “circuitry for calculating the flow rate of irrigation solution”, and “controls to automatically stop the gravity infusion in the event of an obstructed system by mechanically interrupting the flow or by lowering the infusion bad to lower the hydrostatic pressure head. It may also have the potential to send signals to have the Foley catheter automatically irrigated in the event of an occlusion”).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Guthery to include a control device configured to communicate with proper inflow and outflow sensor structures (see Adams) to determine a flow discrepancy between a flow of the irrigant to the patient’s bladder and a flow of the effluent from the patient’s bladder (see Adams, Rai) and output a flow varying control signal responsive flow discrepancy to vary a flow control state of the flow varying mechanism (see Adams, Rai), whereby such automation will ensure that the irrigant is properly titrated to achieve the desired degree of bladder distention and the system is configured to monitor for clots or other obstructions in the catheter tubing while preventing overpressurization or collapse of the bladder dependent upon the flow discrepancy as measured by both flow rate and pressure along with issuing the proper warnings/alerts to clinicians as described in Adams and Rai).
Again, it is reiterated that automating a previous manual task is a basic motivation and generally recognized as desirable where such automation would eliminate the need for constant and direct human oversight, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Guthery, as modified, discloses the invention substantially as claimed except that the system includes a sensor structured to sense an irrigation status of the effluent drained form the patient’s bladder indicative of blood. However, both Adams and Rai describe that indications of blood in the effluent during a bladder irrigation procedure is known to be useful in adjusting an irrigation flow rate. For example, Adams describes (Par. 4) that a clinician can monitor the color of the effluent and manually titrate the flow of irrigant based upon the color of the effluent being indicative of blood. Furthermore, Rai describes that a “color sensor” can be programmed to detect the color of effluent from the catheter and the color sensor can communicate with a controller in order to vary the flow of irrigant based upon an irrigation status of the effluent indicative of an amount of blood therein based upon a color property of the effluent as measured by the color sensor (Abstract; Par. 3, 36-46, 62, 67, 70, 88).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the system of Guthery to further include a color sensor in communication with the controller in order to sense an irrigation status of the effluent drained from the patient’s bladder indicative of blood to thereby allow the controller to adjust the flow varying control mechanism responsive thereto, as disclosed by Rai, in order to ensure that the irrigant is titrated to the proper level to ensure that there is not an excess of blood in the urine (see Adams and Rai) along with issuing the proper alarms/alerts to clinicians in view of Rai.
Again, it is reiterated that automating a previous manual task is a basic motivation and generally recognized as desirable where such automation would eliminate the need for constant and direct human oversight, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Guthery, as modified, discloses the invention substantially as claimed except that the controller is expressly configured to output a first flow varying control signal based upon BOTH the irrigation status and flow discrepancy, a second flow varying control signal based on the flow discrepancy, and a third flow varying control signal based on the irrigation status. Rai resolves to general practice a concept wherein such a controller can have “one or more algorithms to maintain a desired outflow 516 color, flow rate, and the like” (Par. 72 – see also Par. 36 which resolves a single controller which communicates with both a color sensor arrangement 204 and a flow sensing arrangement 502). Rai also discloses (Par. 70) that the controller can be used in an alternative form to establish “a feedback loop to maintain, for example, a specified color of the urine or outflow 516 or specified flow rate” [emphasis added]. As such, Rai obviates configurations which take into account BOTH flow rate and urine color OR consider only flow rate OR consider only urine color.
As such, Examiner submits that Rai obviates a control algorithm which takes into account BOTH desired outflow color as well as desired flow rate characteristics (wherein flow rate characteristics are obvious to apply to a flow rate discrepancy – see Adams) OR flow rate (wherein flow rate characteristics are obvious to apply to a flow rate discrepancy – see Adams) OR urine color irrigation status. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the control algorithm of Guthery to present with a control algorithm which is suitably constructed to account for any determined need to alter the operation of the irrigation/drainage device based on irrigation status and flow discrepancy, alone or in combination, thereby only achieving the expected results suggested by Rai that such a controller may present with one or more algorithms to maintain a desired outflow 516 color, flow rate, and the like.
Examiner submits that such a control algorithm will be configured to generate a first flow varying control signal responsive to both the irrigation status and a flow discrepancy (see Rai – Par. 72 by denoting the “and” conjunction for associating the “one or more algorithm” suited for addressing color and flow rate issues) different from then irrigation status as indicated by a difference in the inflow rate and the outflow rate (see Adams) to vary a flow control state of the flow varying mechanism a first time based on the extent of difference between the inflow and outflow rates from a desired difference (see Adams) AND an extent to which the color property differs from a target color property (see Rai, Par. 72 and Abstract).
Such a “one or more algorithm” in accordance with Rai would further obviate providing a second flow varying control signal responsive to the flow discrepancy (see Adams) to vary a flow control state of the flow varying control mechanism a second time (see generally Par. 70 of Rai) as well as output a third flow varying control signal responsive to the difference between the irrigation status (RE: urine color) and a desired irrigation status to vary the flow control state of the flow varying mechanism a third time.
Regarding Claim 2, the system of Guthrey as modified, is configured to provide, from the controller, flow varying control signals which increase the flow of irrigant to the patient’s bladder (Par. 4, 12, 22 - Adams; Par. 35, 70, 72 - Rai) based upon either flow rate status and/or irrigation color status.
Regarding Claim 3, the system of Guthery, as modified, includes an electrical actuator (see e.g. Rai, e.g. the servo control of the occlusive valve or electronic control of the pump – see Par. 67) having an energy state that varies in response to the flow varying control signals (e.g. the servo will be activated by the electrical character of the control signal to control the operation of the occlusive valve and/or the pump will be varied by the electrical character of the control signal to either increase or decrease the output of the pump).
Regarding Claim 4, the system of Guthery, as modified, monitors the irrigation status via an optical property indicative of blood (see Par. 4, Adams; Abstract; Par. 3, 36-46, 62, 67, 70, 88, Rai) inclusive to color (RE: shade), concentration, and intensity (Par. 38, Rai).
Regarding Claim 5, Guthery, as modified discloses the optical property includes a color property indicative of blood in the drained effluent, and the sensor further including a chromatic sensor structured to detect the color property (Abstract; Par. 3, 36-46, 62, 67, 70, 88, Rai) including at least one of a color intensity or a color concentration.
Regarding Claim 7, the system of Guthery, as modified provides for the control device to be structured to include an alarm which outputs an alarm notification responsive to the parameter indicative of the flow discrepancy (Par. 12, 22 – Adams; Par. 52, 77, Rai) or the irrigation status (Par. 49, 77 - Rai).
Regarding Claim 8, the system of Guthery, as modified provides for the control device second flow varying control signal to limit the flow of irrigant to the bladder if the control device detects a flow discrepancy indicative of an occlusion or a bladder rupture (see Par. 12, 22 – Adams; Par. 52, 77, Rai – whereby an occlusion or bladder rupture will both be understood to have profound effects on monitored pressure and flow rate discrepancies as discussed in the prior art).
Regarding Claims 21 and 22, the system of Guthery, as modified, is configured to provide an alarm control signal is produced in response to the second flow varying control signal when the detected flow discrepancy falls outside an expected range and/or exceeds a predetermined threshold (Par. 12, 29, Adams; Par. 52, 77, Rai).

Response to Arguments
Applicant's arguments filed on 03 October 2022 have been fully considered but they are not persuasive. 
While Applicant’s amendments are sufficient to overcome application of the Perez reference, particular under 35 USC 102, they are not sufficient to overcome the application of the Rai reference under 35 USC 103 to obviously arrive upon the claimed invention, as detailed above. Specifically, Applicant argues (Pg. 7) that “While Guthery, Adams, Rai, may separately or independent teach different control methods for irrigation, the references do not teach or suggest implementation in a system that uses multiple methods and, perhaps most importantly, uses multiple methods in combination. However, this not found persuasive, particularly in light of the section(s) of Rai cited above (see Par. 70 and 72). Specifically, here Rai recites:

[0070] “Referring now to FIG. 5, in some embodiments, the device 500 includes a controller 504 in communication with the various units or portions 200, 300, 400, 502 of the device 500, such as the color sensing unit 200, pressure sensing unit 300, or occlusion unit 400. Any one or more of the units can be communicatively coupled to the controller 504 and/or to another unit in a feedback loop to maintain, for example, a specified color of the urine or outflow 516 or specified flow rate. In one embodiment, the controller is in communication with the color sensor 204 and occlusion unit 400 and is programmed to control the occlusion unit 400 to titrate irrigation flow 516 to the catheter based on the color detected by the color sensor 204 in order to achieve a specified color, spectrum, or range of outflow 514 from the catheter.”

[0072] In one embodiment, device 500 can include an electronic controller or microcontroller 504 programmed to monitor, report, and/or control the operation of device 500. Such a controller 504 can be fabricated using a variety of electronics architectures such as an ARDUINO® or IOIO™ microcontroller. The controller 504 can be coupled to one or more power sources (e.g., one or more batteries such as lithium polymer batteries), memory and/or storage devices (e.g., a micro SD card), pressure sensors 212, flow meters or flow rate sensors 402, occlusion unit 300, color sensors 204, display devices 314 (e.g., a liquid crystal display), and pumps. Memory and/or storage devices can be suitable for storing data as well as instructions for programmed processes for execution on a processor. Controller 504 can contain or load one or more computer-readable program instructions for implementing one or more algorithms to maintain a desired outflow 516 color, flow rate, and the like. In some embodiments, a user (e.g., a healthcare provider) can adjust one or more parameters of the system. In other embodiments, the controller 504 can communicate, through wired or wireless protocols, with a general-purpose computer, a tablet computer, a smartphone, and the like.
As such, Examiner submits that Rai is sufficient to obviate a control algorithm which takes into account desired irrigation status (RE: urine color indicative of blood) as it differs from a current irrigation status and/or desired flow rate as it differs from a current flow rate (see also Adams which defines one type of obvious flow rate sensing arrangement inclusive to both inflow and outflow sensors to determine a flow rate discrepancy). Examiner notes that the instant claim only recites the control algorithm at a very high level of generality essentially claiming that the control signal may be broadly based upon the flow rate discrepancy (the second flow varying control signal), the urine color irrigation status (the third flow varying control signal), or BOTH flow rate discrepancy and urine color irrigations status (the first flow varying control signal). The instant claim fails to take into account any particular or specific implementation of the combined control algorithm (i.e. the first flow varying control signal) to claim precisely how the two variables might be accounted for in the control algorithm and therefore fails to define or distinguish over the generality of the control algorithm as described by Rai which can take into account “one or more algorithms to maintain a desired outflow 516 color, flow rate, and the like” (Par. 72, Rai). Based upon the use of both the “or” (Par. 70) and "an”" (Par. 72) conjunction in Rai to discuss feedback based control of bladder irrigation based upon a desired urine color and/or sensed flow rate, Examiner submits that it is obvious for the ordinary artisan to implement such a control algorithm in modified Guthrey wherein, at such a high level of generality, the algorithm(s) can account for either flow discrepancy (see Adams for defining a specific type of flow rate control metric) or urine color (see Rai) alone or in combination (see Rai) delivering at least three control signals i.e. one based on both metrics and one based on only one of the two metrics, particularly in instances where no flow rate discrepancy or irrigation status discrepancy is present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/14/2022